                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMIE FIELDS,                                      Case No. 18-cv-04757-HSG (PR)
                                                        Petitioner,
                                   8
                                                                                            ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     W.Z. JENKINS, Warden,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                           INTRODUCTION

                                  14          Petitioner, a prisoner at the Federal Correctional Institution in Dublin, California (“FCI-

                                  15   Dublin”), serving a sentence imposed by the United States District Court for the District of

                                  16   Colorado, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C. § 2241

                                  17   challenging the execution of her sentence by the Bureau of Prisons (“BOP”). Petitioner has paid

                                  18   the filing fee. The petition is now before the Court for review pursuant to 28 U.S.C. § 2243 and

                                  19   Rules 1(b) and 4 of the Rules Governing Section 2254 Cases In The United States District Courts.

                                  20                                             DISCUSSION

                                  21   A.     Standard of Review

                                  22          A district court may entertain a petition for a writ of habeas corpus challenging the

                                  23   execution of a federal sentence only on the ground that the sentence is being executed “in violation

                                  24   of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3); United States

                                  25   v. Giddings, 740 F.2d 770, 772 (9th Cir. 1984).

                                  26          The court should “award the writ or issue an order directing the respondent to show cause

                                  27   why the writ should not be granted, unless it appears from the application that the applicant or

                                  28   person detained is not entitled thereto.” 28 U.S.C. § 2243. Summary dismissal is appropriate only
                                   1   where the allegations in the petition are vague or conclusory, palpably incredible, or patently

                                   2   frivolous or false. Hendricks v. Vasquez, 908 F.2d 490, 491 (9th Cir. 1990) (quoting Blackledge v.

                                   3   Allison, 431 U.S. 63, 75-76 (1977)).

                                   4   B.     Claims

                                   5          Petitioner claims that: (1) the BOP has improperly delayed her placement date in a

                                   6   community residential reentry center in violation of applicable federal law and regulations; (2) the

                                   7   BOP has failed to modify her sentence to account for “good conduct” credits; and (3) the BOP has

                                   8   miscalculated her “prior custody” credits. Liberally construed, the claims appear arguably

                                   9   cognizable under § 2241 and merit an answer from respondent. See Zichko v. Idaho, 247 F.3d

                                  10   1015, 1020 (9th Cir. 2001) (federal courts must construe pro se petitions for writs of habeas

                                  11   corpus liberally).

                                  12                                              CONCLUSION
Northern District of California
 United States District Court




                                  13          For the foregoing reasons and for good cause shown,

                                  14          1.       The Clerk of the Court shall serve a copy of this order and the petition and all

                                  15   attachments thereto upon respondent and respondent’s attorney, the United States Attorney for the

                                  16   Northern District of California and the Attorney General of the United States in Washington, D.C.

                                  17   The Clerk shall also serve a copy of this order on petitioner.

                                  18          2.       Respondent shall file with the court and serve on petitioner, within sixty (60) days

                                  19   of the issuance of this order, an answer responding to the allegations in the petition and showing

                                  20   cause why a writ of habeas corpus should not be granted. Respondent shall file with the answer

                                  21   and serve on petitioner a copy of all documents that are relevant to a determination of the issues

                                  22   presented by the petition.

                                  23          3.       If petitioner wishes to respond to the answer, she shall do so by filing a traverse

                                  24   with the Court and serving it on respondent within thirty (30) days of her receipt of the answer.

                                  25          4.       Petitioner is reminded that all communications with the Court must be served on

                                  26   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  27   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  28   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant
                                                                                          2
                                   1   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.

                                   2   1997) (Rule 41(b) applicable in habeas cases).

                                   3          5.      The Clerk shall amend the docket to reflect that W.Z. Jenkins, the warden of FCI-

                                   4   Dublin, is the sole respondent in this action. Petitioner erroneously named the United States and

                                   5   the BOP as respondents. Jenkins is the sole proper respondent in this action, as she is the

                                   6   custodian having day-to-day control over petitioner, the only person who can produce “the body”

                                   7   of the petitioner. Brittingham v. United States, 982 F.2d 378, 379 (9th Cir. 1992) (quoting Guerra

                                   8   v. Meese, 786 F.2d 414, 416 (D.C. Cir. 1986)).

                                   9          IT IS SO ORDERED.

                                  10   Dated: 10/23/2018

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  13                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
